United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-2089
                                 ___________

Geneva Schuler,                        *
                                       *
             Appellant,                *
                                       *   Appeal from the United States
       v.                              *   District Court for the Eastern
                                       *   District of Missouri.
Phillips Petroleum Company,            *
doing business as Phillips 66 Company, *
                                       *
             Appellee.                 *

                                 ___________

                            Submitted: December 17, 1998.

                                Filed: March 9, 1999
                                 ___________

Before BEAM, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

       Geneva Schuler alleges that her employer Phillips Petroleum Company
(Phillips), discriminated against her in violation of the Age Discrimination in
Employment Act (ADEA), the Americans with Disabilities Act (ADA), and their state
law counterparts under the Missouri Human Rights Act (MHRA). Schuler alleged
and Phillips admitted that diversity of citizenship existed between the parties.
       The ADA claim was dismissed by the district court because it found that
Schuler's claims predated the enactment of the legislation. Schuler does not appeal
dismissal of that claim. The district court then granted summary judgment in favor of
Phillips on the ADEA claim, but made no reference to the associated MHRA age
discrimination claim. The district court also declined to exercise pendent jurisdiction
over the MHRA disability discrimination claim. Schuler filed a timely appeal of this
decision. Then, in a somewhat confusing turn of events, the parties filed a joint
motion to dismiss the appeal without prejudice. They believed the district court's
decision was not final because it made no reference to the MHRA age discrimination
claim and it declined to exercise pendent jurisdiction over the MHRA disability
discrimination claim despite diversity between the parties. This court granted the
parties' stipulated motion for dismissal pursuant to Rule 42(b) of the Federal Rules
of Appellate Procedure. The parties' subsequent motions to the district court for
clarification of its decision were denied, and Schuler resumes her appeal.

      Having reviewed the record and the parties' briefs, we affirm the grant of
summary judgment to Phillips on the ADEA claim. Because Schuler's ADEA claim
and MHRA age discrimination claim are analyzed under the same standard, see Fast
v. Southern Union Co., 149 F.3d 885, 889 (8th Cir. 1998), we believe that the absence
of any reference to Schuler's MHRA age discrimination claim in the district court
opinion indicates the court's belief that its resolution of the ADEA claim also
disposed of the state claim. Having denied relief on Schuler's ADEA claim, we find
the MHRA age discrimination claim to be without merit also.

       Finally, we find that the district court erred with respect to declining
jurisdiction over the MHRA disability discrimination claim. It appears that the court
was proceeding on the mistaken assumption that it only had pendent jurisdiction over
Schuler's state disability claim stemming from its federal question jurisdiction over
the ADEA claim, and that with the grant of summary judgment on the latter, it had
the discretion to entertain or dismiss the state claim. The court seems to have

                                         -2-
overlooked the fact that since the parties were diverse, it possessed an independent
basis of jurisdiction over Schuler's state claims pursuant to 28 U.S.C. § 1332.
Therefore, we reverse the district court's decision with regard to the MHRA disability
discrimination claim.

       In summary, we affirm the grant of summary judgment to Phillips on the
ADEA and MHRA age discrimination claims. We reverse and remand to the district
court on the MHRA disability discrimination claim for further proceedings consistent
with this opinion.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-